Title: From George Washington to Andrew Billings, 22 January 1783
From: Washington, George
To: Billings, Andrew


                        
                            Sir.
                            Hd Qrs Jany 22/83
                        
                        On recurring to Mr Morris’s Letter I find that I mistook its contents—and that I was to draw on him for the
                            Amount of your demand—I therefore now inclose you my bill on the Hon. Rob. Morris Esqr. of this date for Forty Guineas
                            payable at sight. I am Sir.
                    